Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4, 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribobert et al. (WO2016/020680) in view of Price et al. (US2003/80213503) and further in view of Job et al. (US2014/0143959).
Re claim 1, Ribobert et al. teach a method of automatic dishwashing of dishware comprising washing the dishware with the bleaching species which does not contain an enzyme and subsequently washing the dishware with an enzyme, which does not contain bleach (abstract, page 5, lines 23-30). 
 Re claims 1-2, and 11-13, Ribobert et al. teach the invention substantially as claimed with the exception of electrolytically generating the bleaching species.   Price et al. teach electrolytically generating a bleaching species using a solution of an alkali metal chloride salt (paragraphs 15, 78) for use in cleaning tableware (Abstract).  Paragraph 15 of Price et al. teach that there is a long-felt need in the commercial dishwashing industry to eliminate the need for liquid bleach to be supplied, since the liquid chlorine bleach can be often susceptible to serious environmental hazards from spills.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ribobert et al. to include electrolytically generating the bleaching species, as taught by Price et al., as an equivalent means to produce bleach in an environmentally safe manner for purposes of performing the same function of bleaching kitchenware in a dishwasher. 
Ribobert et al. in view of Price et al. fail to teach generating bleaching species at temperatures no higher than 40C, and preferably not higher than 25C (i.e. room temperature).  Jobs et al. teach generating electrolytically bleaching species for the same purpose of cleaning dishes (paragraph 10).  . 
Response to Arguments
The rejection of the claims, as being unpatentable over Ribobert et al. in view of the secondary reference of Stecker is withdrawn in view of applicant’s arguments. Therefore, all arguments are deemed moot.    
Applicant argues that Price does not cure the deficiencies of Ribobert. Price is relied upon as a secondary reference to teach electrolytically generating bleaching species from an alkali metal salt.  It is noted that Price is not relied upon to teach the order of performing the claimed steps, as washing with a bleaching species followed by an enzyme, is taught by the primary reference of Ribobert, for the reasons recited above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price et al. teach electrolyzing tap water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc